Citation Nr: 1724140	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1956 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for a heart disability.  

In May 2010, the Veteran testified before the undersigned at a video conference Board hearing.  The Board denied service connection for a heart disorder in a July 2011 decision.    

The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  An Order granting a March 2012 Joint Motion for Remand (JMR) filed by the Veteran and VA was issued by the Court and the Board's decision was vacated.  Service connection for a heart disorder was remanded back to Board for readjudication consistent with the JMR.

In September 2012 and December 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's heart disorder was not present during service, was not diagnosed within a year of his separation from service, has not been continuously present since service, and is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in January 2007 that addressed all of the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify was fully satisfied as to the Veteran's claim.

No representative has been identified in this determination.  Indeed, the Veteran currently is unrepresented.  Review of his claims file shows that he has been represented by various attorneys in recent years, but on each occasion the relationship was terminated.  The Veteran was provided a list of representatives as noted in the February 2017 supplemental statement of the case.  The Veteran was encouraged to take all necessary steps to secure representation either from an attorney or a Veterans Service Organization if he desires.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board.

The Veteran was also provided a VA examination which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; See Pelegrini, 18 Vet. App. 112, 119-120; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  A review of the transcript of the Board hearing demonstrates that the VLJ substantially complied with the requirements set forth in Bryant.  At the May 2010 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim on appeal.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular disease, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for a heart disorder.  He asserts that during his period of service, he underwent a chest x-ray and he was informed that the results from that x-ray showed he had an enlarged heart.  The Veteran denies knowledge of any heart problems prior to being informed about his enlarged heart during his period of service.  The record also contains several statements from the Veteran's friends, in which they state, that while the Veteran was still on active duty, he told them that he had been informed by a military physician that he had an enlarged heart.  

While the Board does not doubt that the statements from the Veteran and his friends, that he had been informed that he had an enlarged heart, the fact remains that the claims file is completely devoid of any objective medical evidence of a diagnosed heart disorder until 2001.

There is no medical showing that the Veteran had any heart problems during his period of service.  The report of a February 1958 examination shows that the Veteran's heart was evaluated as normal and the findings from a chest x-ray report were negative.  All chest x-ray examinations in service from 1956 to 1958 were negative.  

Further, the post-service records show that the earliest medical record of any heart disorders is not until 2001, almost five decades beyond the one year presumptive period for hypertension.  38 C.F.R. §§ 3.307, 3.309.  Records from the W.P. Hospital show a diagnosis of coronary artery disease in December 2001.  Private medical records dated in January 2002 and March 2003 show diagnoses of ventricular tachycardia, congestive heart failure, hypertension, and cardiomyopathy.

As the parties agreed in the March 2012 JMR, in May 2013, the Veteran was afforded a VA examination.  The Veteran reported he was told he had an enlarged heart during his active service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's heart disorder was less likely than not due to his active service.  The examiner reported that the Veteran did not currently have an enlarged heart per an echocardiogram.  The examiner reported that an x-ray was not adequate to determine an enlarged heart as it could be deceiving just by the amount of air the Veteran took in during the examination.  The examiner explained that the Veteran's current heart disorder was the result of the natural progression of aging, genetics, and lifestyle.  The examiner reported that there was no medical evidence that an enlarged heart caused heart disease but instead that heart disease caused an enlarged heart.  The examiner concluded that the Veteran did not have heart disease until 2001, and thus, his heart disease was not service connected.

The Board has considered the sworn and credible testimony from the Veteran, averring that during his period of service he was informed by a military physician that the findings from a chest x-ray revealed he had an enlarged heart.  While the Veteran is competent to report on what he sees and feels, and others are credible to report on what they can see or hear; the evidence does not reflect that any of them are competent to report that the Veteran had heart problems during his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles, 16 Vet. App. at 374-75; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such opinions require medical expertise which the Veteran and his friends have not been shown to have and the type of objective findings required to diagnosis a heart disorder which are not readily observable by a lay person.  Id.  

Further, testimony from the Veteran on what a medical profession told them at that time does not constitute reliable medical evidence.  See Robinette, 8 Vet. App. 69.  

The medical statements from Drs. F.K. and L.T.H. are nothing more than a recitation of the Veteran's statements.  The fact that the Veteran's statements concerning a history of enlarged heart and traumatic heart-related event in service were transcribed by health care providers does not turn such statements into competent medical evidence.  As the Court has noted, "[e]vidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'" Leshore v. Brown, 8 Vet. App. 406, 410 (1995).  As noted previously, the Veteran's report of heart problems in service, uncorroborated by any medical evidence, does not verify an inservice onset of his current heart problems. While the Veteran's account of this history was noted in both private medical statements, there is no additional medical comment from the medical personnel who created these records and these records do not serve to support the Veteran's contentions.  Neither medical statement constitutes competent medical evidence about the onset of the Veteran's current heart disorder.  

In contrast, VA obtained a medical examination in an effort to support the Veteran in establishing his claim.  The Board finds great probative value in the VA examiner's findings as it was based on a physical examination and a review of the Veteran's in-service and post-service medical records.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that he was told by a medical officer during his active service that he had an enlarged heart.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of cardiovascular disease in active service or since service separation.  As noted, the service treatment records do not document chronic symptoms of cardiovascular disease.  Further, the post-service records show that the earliest medical record of any heart disorders is not until 2001, almost five decades after service separation.  The December 2001 report of consultation from the W.P. Hospital indicates that the Veteran was evaluated for congestive heart failure; it was noted that the onset of symptoms was about one month prior and the Veteran had symptoms of progressive shortness of breath, orthopnea, and lower leg swelling for the last few weeks.  The Veteran has not provided any lay or medical evidence of chronic symptoms in active service or after service separation until the treatment and diagnoses in 2001.  He only makes the assertion that he had a heart disorder in active service.  The Board finds that the weight of the competent and credible evidence establishes that the heart disorder first manifested in 2001, over 40 years after service separation, and there were no chronic and continuous symptoms in service or for over 40 years after service until 2001.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is not warranted.

As the medical evidence does not show that the Veteran's current heart disorder was manifested during service or in the first year thereafter, service connection can only be granted if there is some other medical evidence linking the current disability to service.  Here, there is no such medical evidence.  The evidence of record is not in relative equipoise.  The preponderance of the evidence is against the claim for entitlement to service connection for a heart disorder, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a heart disorder is denied.




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


